Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vertuerth (US 2012/0044350 A1, hereinafter referred to as Verfuerth).
	Regarding claim 33, Verfuerth discloses a signaling lamp monitor (Fig. 3B) for attachment to a signaling lamp (Fig. 3A) that indicates information by light (“if camera data 
and/or sensor 318 indicate there is a vehicle approaching the lighting fixture, 

fixture state to a dimmed state or an "on" state.  Command and control module 
356 may further change the lighting fixture state based on other camera data 
and/or sensor 318 data (e.g., other detected motion, an ambient light level, 
etc.)”, paragraph [0055]), the signaling lamp monitor comprising: 
a detector (sensor 318) that detects light (paragraphs [0055], [0058], [0061]); 
a controller (314, 352) that generates a detection signal based on a detected state by the detector; and 
a transmitter (305, 306) that transmits the detection signal, wherein the controller is configured to check the detected state at timings of a first interval (e. g. first interval can be either 1. during a vehicle approaching the lighting fixtures or 2. during night or day so a high or low ambient lighting level is detected by sensor 318, paragraphs [0055], [0058], [0061]), and when the detected state is changed at a given timing, the controller generates the detection signal before a next timing subsequent to the given timing comes (paragraphs [0055], [0058] - [0061]).
Regarding claim 34, Verfuerth discloses the signaling lamp monitor according to claim 33, wherein the controller generates the detection signal at timings of a second interval that is longer than the first interval when the detected state remains unchanged at consecutive timings of the first interval (paragraphs [0055], [0058] - [0061]).
Regarding claim 35, Verfuerth discloses the signaling lamp monitor according to claim 33, wherein the transmitter transmits the detection signal by wireless communication (305, 306).
Regarding claim 36, Verfuerth discloses the signaling lamp monitor according to claim 33, wherein the transmitter comprises an antenna (“Radio frequency transceiver 206 may include .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verfuerth in view of Covaro et al. (US 2010/0237695 A1, hereinafter referred to as Covaro).
Regarding claim 37, Verfuerth discloses all the features and limitations as discussed above and further discloses a power source for the outdoor lighting fixture and a communications interface associated with the outdoor lighting fixture (para [0020]) but does not specifically disclose a solar battery for supplying electric power to the transmitter.
However, Covaro discloses a power device 102 which may receive power from one or more DC sources 126, such as a battery, a solar panel, or any other source of DC power.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have provided the outdoor lighting fixture of Verfuerth with the well-known solar battery as taught be Covaro in order to supply DC electric power to the transmitter.  Such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  See prior arts/references listed on the PTO-892 form attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL D CHANG/            Primary Examiner, Art Unit 2844